Citation Nr: 1641364	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington 


THE ISSUES

1.  Entitlement to an increased rating for lumbar intervertebral disc syndrome with erectile dysfunction, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for right knee osteoarthritis, currently rated as 50 percent disabling.  

3.  Entitlement to an increased rating for left knee osteoarthritis, currently rated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counself


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Milwaukee, Wisconsin Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in June 2009 and in January 2014.  Although the Veteran's representative indicated in the Informal Hearing Presentation that the later examination was not of record, it is contained in the Veteran's Virtual file, but is labeled as received on February 5, 2014 rather than by the examination date.  Both examinations included physical evaluations of the Veteran's spine and both knees.  Although range of motion studies were performed, the examinations reports did not reflect an assessment of active versus passive range of motion or functional limitation due to pain on weight bearing.  

The United States Court of Appeals for Veterans Claims (the Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examinations of record are inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In this case, both knees are damaged.

In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The examiner should also consider if range of motion was reduced on repetitive use and during flare-ups.  

The AOJ should also obtain updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records,

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected spine and right and left knee disabilities.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the applicable Disability Benefits Questionnaires (DBQs).  The DBQs should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also specifically address additional loss of motion/functional loss on repetitive motion and during flare-ups.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



